            Case 5:20-cv-00457-J Document 8 Filed 07/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

TYRONE GILLIAMS,                                 )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )       Case No. CIV-20-457-J
                                                 )
S. YOUNG, et al.,                                )
                                                 )
               Respondents.                      )

                                            ORDER

       Petitioner, a federal prisoner proceeding pro se and in forma pauperis, filed this action

against Defendants under 28 U.S.C. § 2241. The matter was referred to United States Magistrate

Judge Shon T. Erwin for initial proceedings consistent with Title 28 U.S.C. § 636. [Doc. No. 4].

Judge Erwin ordered Petitioner to either pay his filing fee or submit a proper motion for leave to

proceed in forma pauperis. [Doc. No. 6]. Petitioner failed to do either, and Judge Erwin submitted

a report and recommendation recommending the action be dismissed without prejudice. [Doc. No.

7]. Petitioner has not filed an objection and has therefore waived any right to appellate review of

the factual and legal issues in the report and recommendation. Moore v. United States, 950 F.2d

656, 659 (10th Cir. 1991). Because Petitioner has failed to comply with the Court’s orders, the

Court ADOPTS the Report and Recommendation [Doc. No. 7].                  Petitioner’s petition is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 22nd day of July, 2020.
